Case 3:17-cv-30078-FDS Document 68-1 Filed 07/09/19 Page 1 of 33

EXHIBIT 4 PARNELL DEPOSITION

Pages: 7-10, 12-16, 18-24, 25-30, 31, 32, 40-44
Tease 3843Gy2300 78-FDS Document 68-1 Filed 07/09/19 Page 2 063852018

 

 

 

 

 

 

 

 

x
Pages 1-52
Exhibits 5-6
Gite STATES DISTRICT COURT
BiESrRLCT- OF MASSACHUSETTS
NO. 32 Li-CV—-300 28
CORN: ds = SMA TR. ,
PL Seence yb F..
Vv.
CITY GF HOLYORE OFFICERS JAMES
PARNELL, CRYSTAL MANZI, SAMUEL
DELVALLE AND MSP TROOPER
THIAGO O. MIRANDA,
Defendants.
DEPOSITION OF JAMES PARNELL
TAKEN NOVEMBER 25, 2018
AT THE LAW: OFFICES. OF
KOTFILA & JORDAN
ONE MONARCH PLACE, SUITE 1340
SPRINGFIELD, MASSACHUSETTS
Reporter: RayeRond Fr. Catuogno, Ir.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting. net 508.767.1157

Mau araatad dh. DAE fan, an 2 eating that in wat Bannan dba wnat be eee PIA Rett flattens hansnes Rare RAE Ane
10

nee

iZ

13

14

LS

16

17

18

19

20

25

22

23

24

shase 3243G¥a90078-FDS Document 68-1 Filed 07/09/19 Page 3 9634.5 /2018

 

 

 

-

A. £2

On. What documents did you review?

Pe My report and the Interrogatoriés.

Oo. Baad Ee repork that you just
retercnced, is that a copy of what has been
iearked as tehibst 52

fie TELS,

ce Other -tham that report, which has
been tiethod as Exhibit 5, did you prepare any
OLUCY. Toporis réelatrtive-to this. incident?

Ai No.

O. Other. tham your attorney, did you
speak with anybody about your deposition
testimony today?

AS No.

te Officer, 2 "an eotie to Lurn ~~our
atlLenttonm Lo the date of the incident. De Vou
recall being dispatched on that day for a report
of a vehicle going the wrong way on Elm Street?

A. foes.

Q. Do you recall where you were
located when you received that report?

Eis i Wes on Appleton Street.

o is Appleton near Eim Street?

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Mew orantad thin DIE fram an annlinntinan that in nat Hannnand 44 nent ta nen DNE wrindae flaHea-thananar mavinnalf naarm\

 
JTRASe: 34 3GVe90078-FDS Document 68-1 Filed 07/09/19 Page 4 00345/2018

 

 

 

 

8

1 A. They intersect.
2 Oz Were you in a marked cruiser?
3 A. L was.
4 O. Were you With any: other officers in
o | the Cruiser?
6 A. No.
oe OQ. ce it typi! for an officer toa be
8) Alone 1h a crueser in Holyoke?
9 : Be. Some Cars, yes. Ate - the Eaaume:- E
10 | believe all the cars were Sivngie-officer units.
ak O. Wes your location that day on
12 | Appleton near Elm -- was that in conjyunetion
13) with any type of sting operation in the area?
14 A. No.
£5 Oo. Once you, got that report of- the
16 | vehicle going the wrong way, what did you
17 | observe next?
18 Ae fs 1 approached Rim Streét, I could
19} look dewn. 2 cauld see Officer Manzi's cruiser
20 | and another vehicle, a Volvo, backing down Elm
21] Street toward Suffolk Street.
22 Oe The wrong way?
23 A. Right... Him Street goes the other
24 | way.

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Van arantad thie BNE fear. an anslinntian that in nat Hannand ta nant ta nen DINE meintar fAttnsshanan

508.767.1157

iPrnc He oo
JGmes3 BArWesD/78-FDS Document 68-1 Filed 07/09/19 Page 5 9371 5/2018

 

 

 

 

9
1 Ox And do you remember how close the
2 vehicles were fo each other as they came down
3] Elm Street the wrong way?
4 A. f-den tc :
5 C.. But you saw them both --
6 A. II saw them-both.
a O.. PErOr to seeing them, did you have
8] any report over the radio regarding the Volvo?
9 A. Yes.
10 0. And what report did you receive?
a A. I received a request from dispatch
12 | to back up Officer Manzi who was reporting a
13 | vehicle not stopping for her.
iA O. Was it just by happenstance you
15| were that close to GCificer Manzi at the time?
16 A. Yes. They were in iy Sector at. Ehe
i7 | time.
18 Q. When you say they were in your
19 | sector, was it typical for one patrol car to be
20 | assigned to the sector?
21 A. Yes, with the exception of theirs.
22 Gs When you say “with the exception of
23| theirs," what do you mean?
24 A, GCtiiies: Manet" 5 car, Car 7; is a
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereportina.net 508.767.1157

Mau arantad thin DINE fram an annlianntan that in nat Fnaneanad ta nent ta neue DNE mrintar flatinclhananes wavranedé anes
Case 3:17-cv-30078-FDS Document 68-1 Filed 07/09/19 Page 6 of 33
TEASE 34 56Y280P78-FDS Document 68-1 Filed 07/09/19 Page 7 q58A5/2018

 

 

 

 

10

1 | baGk-up car.
Z Q. =O a back-up Car isn't assigned to
3bits own sector?
4 A. Right .
S Q. Pores it fave kindof free reign to
6] be anywhere in the city?
S A. Mes. Sit
8 O's And her car was marked as seven
9) that day?
10 A. Her unit assignment was seven that
11 |] day.
12 Cr Do you recall your unit assignment
i3 | that day?
ia A. Three.
15 os SO. you oot. tne call from dispatch,
16} and then you observed the vehicles coming down
17 | Elm Street going the wrong way. What do you
18 | recall happening next?
12 A. I turned down Elm Street the wrong
40 | way to follow as I was dispatched there and I
21 | just continued to follow for a short time.
22 OG. Lk 2 were to give you a piece of
23| paper, would it be possible for you to diagram
24) the area and how you observed the vehicles?

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereportina. net 508.767.1157

Mews nen mde ed 15 DINE fen, ne 2H thas baat Hannan nb nol i ame FSP weet flit thananas wes emf amd
10

Jot:

ce

13

14

iS

16

ie

18

1S

20

ZL

22.

23

24

Jens: 384 26ve30078-FDS Document 68-1 Filed 07/09/19 Page 8 91,34 5/2018

 

 

 

 

iZ

A. Yes.

Oe And would you put an arrow which
way it rums properly?

A. (Witness inet cating}

QO. Do you know direction-wise -- is
thal uoreu/south, east /west ?

A. Mostly south.

iD Betere Ll ferget, could you initial
Or Sign and date the diagram?

A. (WIERESS andicating)

OQ. =o from the diagram that you drew,
Smith == once you arrived to the scene, you said
Chat both Smith and Manzi were driving the wrong
wey down Elm Street?

A. they were backing.

O. eo if 26. Tuns- south, they were
backing north?

A. Right,

Ses And your testimony was you turned
the wrong way down Elm Street to pursue?

A. LO -£G1 Low -

Os fo Ttoliow, okay. And once you
started to follow down Elm Street, did you
activate your overhead lights?

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Wee nent abt. Pr fe 8 Hii aatw i thnk 2k Nan el be lk ee eee ese WOME emcee Dee Sh Abie fhe cme wc ee ce ee IE eect
TASS, 3 BL3GY230078-FDS Document 68-1 Filed 07/09/19 Page 9 91,32, 5/2018

 

13
. A. No, HOt yet.
2 Or, Okay. Did. you activate your siren?
3 A. No, mot yet.
4 Oe Bio. yYou-nobice if Officer Manzi at
9] that time that you started to follow -- did you

6{| notice whether her siren or overhead lights were
1 BCEl vated?

8 A. Eden "= seca lt.

9 Oo. Gice Che. cats pursucd up Elm Street
10) the wrong way and you began to follow, what

11 | happened next?

iz A. Phey bots becked out on to Suffolk

13 | Street and began traveling west.

14 oO. And you followed along?
15 A. Right.
16 QO. So was itt a three-car line at that

iv) poant >
18 A. Right.

19 ©. AL some point, Officer, did you

20} activate your overhead lights and siren?

ad A. i aid.
22 O Do you recall when that was?
a3 A. Of ricer: Manzi was behind Mr. Smith

ef), ata ©ed ijcght. Mr... Smith proceeded through the

 

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Nf rime ee A a I a ag a a ee he ect Phe dba Thiwccrvas wcmvccum dé momma
eases: b4£439978-FDS Document 68-1 Filed 07/09/19 Page 10-9{ 935 /2018
14

 

1} red. light before it turned green. At that peint
213
3 O. filii- just Stop you there. De you

4/ recall what intersection that was?

3 A. suffolk and Beech Street.

6 O% SOE i Sarey L Anherrupbed you.

a A. No, no.

8 Oe You. Can Continue with your

9} testimony?

10 A. thet TS when 1 turned on my Lights,

11 | to answer your question.

12 oe And did Officer Manzi also turn on

13; her lights at that point?

14 AY Yes.

15 O. Do you recall the speed of Smith's

16| vehicle at that point?

id Poe i don’t recall the exact. speed, no.
18 Ce bo you recall if he appeared to be

19 | exceeding the speed limit?

20 A. i doutt Believe he was going faster

Zl) than chet, no.

 

 

 

22 OQ. big you say he stepped at that red
23 | light?
24 A. Be CG Lat tally .
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Maw aeantad thin DINE fenam an annliantian that in nant Lem aes rn Ba ate i ee ee ence ibs SB bbe Tic cs me ki de eee
SABES: bSCV-390978-FDS Document 68-1 Filed 07/09/19 Page 11 91 935/2018

 

 

 

 

15

- OQ. Pe Enae point would it be fair to
2} say that the only offense that you observed
3] Smith commit was driving the wrong way down Elm
4) Street in reverse?
3 MR... EMMA: Objection.
6 A. No.
7 o. What other offenses had he
8] committed at that point?
= A. He proceeded through a red light
10] without waiting for the green.
a ee Okay. AE- same point, Officer, did
12] your following Mr. Smith change into a PUrSUIT?
E38 A. eS,
if O. When did that happen?
15 A. Be the intersection of Pleasant
16 | Street and Hampden Street.
17 OC; Gray. And what happened at that
18 | point £6 Eirn at into a pursuit?
12 A. tobi al ly, Mr. Smith stopped for a
40.| red 116ht on Pleasant Street, intersecting with
21 | Hampden. Cftteer Mane? put her cruiser in
22 | behind him. I didn't see any movement from
243] Officer Manzi. or Me. Smith. I pulled to the
424) Other side, the other lane, to prevent trattic

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Mau arnatad thie DE fram an annlinatian that in nat Pannend ta nein ten net DME neintar

508.767.1157

ter mensmmAalft nArnn’)
Feassss PSL 39978-FDS Document 68-1 Filed 07/09/19 Page 12.0] 9235/2018

 

 

 

 

16

i | rom coming at is. Eb @2i1ted my car around the
2 front. i Wes giving Me. Smith commands to shut
3| off the car and show his hands.

4 Ae Ether point. 1: could see his- hands
2 | were on the steering wheel Clearly. i - Started

6) to approach Mr. Smith's car at which point he
7) turned -- he accelerated towards me and I had to
oh ump Gul “or the: way .

2 o, Ae ony peint, Officer Parnell, at
10 | that intersection, did Officer Manzi Gel out cE
ll j her €ruiser?
iz A. £ Gen —-recall If she did or. act.
i3 om Was she directly behind Smith's
14] vehicle at that time?

i A. eS
16 Os There were no cars between the two
itj of them?

18 A. No.
i3 CO: So she was behind him and you
20 | pulled up on to his left?

24 A. BEGht, mot completely in Line with
22} him but. yes.
23 O. Do. you recall how-close your
24| vehicle was to his vehicle?
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Va aenntnad tie DE fram aw annliantan that ia ant Hnananad 4A ncint tr mewn DINE nemmntae flateacthananas

508.767.1157

nevranAt nA
Je8sS3 BLN 3PP 78-FDS Document 68-1 Filed 07/09/19 Page 13,0f 3352018

 

 

 

 

18
£ AS den’ t recall whether I put then
2 in the reper t.
3 es Would reviewing your report help
4) refresh your memory?
° A. I can read it and see.
6 oO. les been marked as Exhibit 5. And
i) i belteve the incident that you're Lestifiying
8) about would be in Paragraph 3 towards the end.
8 A. Neg dont 2S tt an there.
10 Os Is there any reason why you would
ll; not inelude. that in your xeport?
i? A. No.
I3 Oz After you jumped out of the way of
14/} his vehicle, do you recall what happened next?
1s A. i Gol beck inte my cruiser .
16 ae Ama Ld you continue toe pursue
lv |) Sma th?
18 A. i nNetifved dispatch and-the street
19 | SUpervisor what had just occurred first.
20 O. Ang do.you recall what you -called
lin te dispetcn, what you told him?
22 A. Specifically what my words were,
43], 70.
24 oO: But you did recall that he tried --
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Mats nen ntaf thin MMO fw ARRAS thd in nnd Henna tonbenealh dienes: aeiseute: nin, ent ae : i eS e Shi oe ee es | ee,
Faaess? BLEMSPP78-FDS Document 68-1 Filed 07/09/19 Page 14.0] 9235/2018

 

 

 

 

19

l}at-least you believed he tried to hit you?
z A. Yes.
3 Go. ht thal pointe do. you recall that
4 | the pursuit centinued on to Hampden Street at
2 | Northampton Street?
6 A. Ves.
di Ce At that point, Officer, where was
®) your Car: positioned in. relation to Officer
?.| Manzi" sand Sma ih?
10 A. I believe I was behind Smith at
11 | thas pore.
12 Ch. Directly behind him?
3 A. Mes:
iA O.. So the alignment of cars went
is} Smith, then: your cruiser, and then Officer
16 | Manzi?
ie A. Pago recat 1] it: Officer Manzi
if | pulled in directiy behind us or not.
13 oO: But you recall you were directly
20 | behind Smith?
21 Pee WSS.
22 Os De you recall =— at that point,
23] Officer, did any other eruisers join in the
24 | purcsalt at. thet point?

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Vr arantad thie DE fram an annlingntan that in ant Hannnasl ta neing ba nen DMNE nsintar fintinslhananar waver nat nar
10

de

12

43

14

LS

16

dey.

18

19

20

oa

22

23

24

Feash3 bS6¥.39978-FDS Document 68-1 Filed 07/09/19 Page 15.0] 335 /2018

 

 

 

 

20

A. wt Which point, sir?

oO. At the point on Hampden and
Pleasant Streets.

A. i don"t recall there.

Os Beom there. did the pursuit go. onte
mode e© Oi: mo ri?

Ay faterstate 91, yes.

Oe Hod te was gt that point that
Holyoke was joined by Massachusetts State Police
Una LS ?

A. Meso Sub re 2

Os Do you recall also a State Police
helicopeer becoming involved?

A. Le alos.

oe As -Ehe pursuit is happening and it
Progeesses onto Sil. north, are you having
cOmmuntGCAELTon with dispatch?

A. ipitially Iwas, yes.

OQ. Okay < And.do. you recall what you
Were TrepolTEeing. to dispatch?

Be JUSE Location and a request for
assistance.

O. Okay. When -you"re communicating
WEER Gispetch, <an you also héar other radio

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157

schedule@realtimereporting. net 508.767.1157

Wat avant nel hi SPE fk so nae SE ee BAR ei A Be nF $e eee RSE settee fn Shananes wun nAdf aarnsn\
Faases3: bE£439978-FDS Document 68-1 Filed 07/09/19 Page 16.9f 35/2018

 

 

 

 

Ze

1 | communications between Holyoke officers and
2| dispatch?
S A. i dom" t.recaill if there were any.
4 a. But through the radio system is at
9 | Possible -- if there are other vehicles
6] communicating with dispatch, you can hear them?
7 A. Yes,
8 Oe: But you 30st don’t recall if that
9| was happening?
10 A. Correct.
It O.. bo you reeall —-— Officer, as the
12 | pursuit continued on toe 91 north, do you recall
13) Smith, throwing items out of his driver*s side
14 | window?
15 A i belteve -—— { didn't see items,
16/ but it appeared his hands were moving as if he
17 | were throwing small items.
18 oe Do you know if anything was ever
19} found following the pursuit, any items that he
20] might have thrown out?
2d. A. No, nok that I knew of -
a2 O- AG smith was on 91 north, did he
23} almost cause any traffic collisions?
24 AS Yes.

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Mau arantad thie DINE fram an annliantinn that in nat LLannend ta nrint tn ma ADME neintae (ita: dhananar naviand€ AAW
Seakes3: b46%:30978-FDS Document 68-1 Filed 07/09/19 Page 17-pj 35/2018

 

 

 

 

22

1 a What do you remember about that?
, A. As We neared exit -- I believe it's
3] eighteen in Northampton. Mr. Smith drove into
4} the hard shoulder, the breakdown lane, if. you
~|will. At that point vehicles in the right lane
6] were forced to stop suddenly and brake hard.
7 QO. Did he actually ceme into contact
Si with any civilian vehicles at that point?
9 A. No.
10 Ox AL Some point during the pursuit,
11 | Officer, do you recall a near collision between
12 | Smith and Officer Padilla's cruiser?
13 A. Les.
14 Cee And Officer Padilla -was a Holyoke
IS |} pokice Gfit-eer?
16 A. es.
a7 Os Ho. you reeall what cruiser number
18} he was in that day?
13 A. i. don’t .ecal! .
20 What do you recall about the near
21} collision between Smith and Padilla?
22 A. it appeared to me at this point -~+
23|1I was behind both Smith and Padilla, that -at- one
24/ point Mr. Smith drove in a manner that caused

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Va araniad thin DINE fram an annliaatian that in nat Hnanmand ta nent ta nawADINE meintar flaten-lhananas

508.767.1157
Case 3:17-cv-30078-FDS Document 68-1 Filed 07/09/19 Page 18 of 33
3G988.3'3256423P978-FDS Document 68-1 Filed 07/09/19 Page 19,0f 9335/2018

 

23
i | him to swerve towards Officer Padilla's car,
4)| Causing Officer Padilla to have to brake hard
3| and swerve to avoid a.collision.
4 QO: Did their vehicles come into
2} Gontact Sf Est point?
6 A. I don't believe so.
# Oi Wes it your impression that Smith
S1did thal igtentionally?
2 se To me it appeared that he swerved
10] intentionally, yes.
LE Ou After that pear collision, do you
12} remember how the pursuit went, where it went,
13 | directions?
14 BS. Ves:
15 Or: Where did it go?
16 A Eec Graeveted on BRasthampton Road for
ij | 4 short tims more: There is a median on
18 | Basthampton Road. It's one way going up towards
19 | Easthampton from Route 5 where initially I saw
20 | Mr. Smith. swerve towards Officer Padilla. And
21] there is a median that splits the two roadways
22) that are one way, and he did a U-turn and hard
43 | left to try toe go back down Fasthampton Road the
44 -Geher direction, Mr. Smith did.

 

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Wirt acnatad, thin EVE feane am aus a SEE BE nnn BR a? 8 ee ADIN octane fc thancnadé arcun ink a han ere
JGASSs3 bSeNSPP78-FDS Document 68-1 Filed 07/09/19 Page 20,6f 2852018

 

24
a ee Was he able to accomplish that?
2 A. Yes.
a Ds Be Lhat port, Officer, do you

4| recall how many police cruisers were involved in

>| the pursuit?

6 A. NO. - -My.atiestion was in Eront of
7 | me.
8 O- AL that point were you directiy

9| behind Smith or was Padilla between?

10 A. No. “Otficer Paditle had ta fall
ti Pbactk, i Was the lead car at. that point.

12 OG. And when you say Officer Padilla
i> | Had fo fal) back, why was: that?

14 A. Braking.

15 Ch. Bo you knew if Officer Manzi was
16) Stitt inmeolved in the pursuit at that poiat?
17 A. ioe net, know.

18 a. Where did the pursuit go from

12] there 2

20 A. Back down. Basthampton. toad on to
41 | ROowLe -5 south. Wée-cali that Northampton Street

22) in BoOlyoke.

 

 

 

ZS O. Wad did 14 end there?
24 A. No.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Mau arenntad Hin DME feam an annhlantian that ie ant iannnnd tra nrint tn mn ADIN nantar fates /hananar AA maf nar)
10
rh
12
13
14
15
16
dy
18
19
20
21
22
23

24

Weaaees? BEEMSPP/78-FDS Document 68-1 Filed 07/09/19 Page 21,0] 85/2018

 

 

 

25

QO. Where did it end?

Bes in Westfield.

Or: How dad sa end 2

A. SEGCp St Perks +

O. And they were deployed by
Westfield?

Poa wes :

QO. Approximately how many miles did
the pursuit cover from start to end?

A. in miles, I'm not sure. It was
anoukl twenty, Ewenty-iive minutes, I would- say.
Oz Did you observe, Officer, the
Westfield Police Department deploying the stop

sticks?

A. ess

And they were successful?

A. tes.

Os Did -i2t:- appear to flatten alii four
Of Hts Lares?

As Lyset saw the two left tires going
Fat. I’M mol. sure about the right side.

Oe AL. the “cime of the pursuit,
Ofiicer, were you- familiar with pursuit. policy
for the Holyoke Police Department?

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Ve chal: Sete ESD Beckieck: ie ones ae oe ei a a ee en ee i en ES ER sumtin (hits lhaxenes mirssmmelf! anewk

 
JeAse.3 BLENSPP78-FDS Document 68-1 Filed 07/09/19 Page 22,04 P25 /2018

 

 

 

 

26
1 A. Yes.
2 O fad: you been in. pursuits prior to
3{| this. one?
4 Be Yes.
5 Q. Approximately how many?
6 A. Halt a dozen or so.
A Ce And how was it that you were
Ol familtbar with the pursuit policy?
9 A. Through my training -
10 O. And when you say through your
AL Eating § was that at-tLhe academy or training
12] once you became a member of the force?
13 Ae Pee specitic Holyoke pursult police
if | policy was on-the-job.
15 On And how was it that you received
16) that training? -Was that something that was
lf} given ox Uthat you"re expected to learn on your
18 | own?
19 Be. es aoa
20 oe How often is it given?
21 A. t don't think I understand -
ne Os Well, let me ask you this. Lee
23 | mandatory to receive that training?
24 A. Le Ss=-meanpdakory to know the SOP.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Vas arnntad thin DING feam an annhlantinn that in nat HanAnnand ta nrint tan BAN ADMNE neintar flatincdhananes

508.767.1157

naan f— naam
JSASE.3 BLP) 78-FDS Document 68-1 Filed 07/09/19 Page 23,01 25/2018

 

ae
1 Os SOP, Standard Operating Procedure?
2 A. Yes; SbF:
3 O. is there 4a written-.pursuit policy?
4 A THRE Fe 1S
5 oO. How often do you typically review
6 | them?
A A. Not routinely.
8 OQ. Would. you. expect other officers on

9| the Holyoke Police Department to know it.

10 MR. EMMA: Objection.

i: MR. KETTREDGE: Ob ection.

12 MR. EMMA: You can answer.

13 De Yes.

ig GO. ie any -pearut during the pursuit of

i5 | Sith, prior to an ending because of the stop

16] Blicks, did you consider, Officer, dL Sscontbinning
174 the. pursiai t >

18 A. EGS

Lg oO. Wien did you. consider

20] discontinuang 2

ak A As we were nearing Westfield.

Ze O-~ What..15 the poliey, the Holyoke

43 | POlICe pursuit poiicy, Say, with regard to an

24 | officer's decision whether to continue or

 

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Maur arastad thin DINE feaen an ansliantan that ian nat Hannennd ta nent ta nem DAE neintae flatten dhananas HAIAHAF AAR
10

et

12

13

14

IS

16

1

18

LS

20

ZL

Da

23

24

JGASS3 BLN SPP 78-FDS Document 68-1 Filed 07/09/19 Page 24,01 P?5/2018

28

 

Gi SGOgritRie -a pursuit?
MR. JOYCE: Objection.

A. Hr tLerent taectors; safety, nature
Of the Tee@son forthe stop.

O And when you say safety, whose
safety did you mean?
the general public.
Officers as well?

VGS, Sit. 40 -S0me cases.

1) 0 Ne

How about even the safety of the
Person betwnig pursucd?:. Fs that considered?

A. i always «sonmeider it, yes.

Os And you Said the nature of the
offense as well?

A. Yes) Sir .

oe When you say the nature of the
Offense, is there a distinction in terms of the
seriousness of the.offense?

A. Yes. sir.

Oe fn Perms Of Smath that day, what
WaS your understanding during the pursuit? What
Was the Hature of his offense?

A. AC that time, attempted assault and

battery On @ police officer with a deadly

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 scheduletrealtimereporting. net 508.767.1157

Maus aracted thie DINE fear an annlastnn that ia nant linnanand tA nrinf ta nen raeDINnOe aerrtar faAdHAclhananat RAse Ae nine

 
10

dele

TZ

ES

14

15

16

ay

18

cs

20

24

Ze

23

24

aoAse. 332 Gy-30078-FDS Document 68-1 Filed 07/09/19 Page 25,4f P25 /2018

 

 

 

29
weapon.

Oz that. being you?

A. That being me.

0. Do you know, Officer, was Smith
ever charged with that offense?

A. Yes, I believe that was one of the
charges.

Or. Do> you know what the disposition or
result of that charge was?

A iP -Gon*t.

Oz Do you recall ever having to
testify in any proceeding regarding that
offense?

A. No.

On. hid<-yvouw ever goto court about 1?

Ae No.

oO: Nom, Vou sard, Officer, that you
did Comsider during the pursuit discontinuing?

A. Yes.

Dis But you decade to continue --=
Strike that.

ML oO pots dad you break off?
A. COLREECET .
oO. Why was it you decided to continue
Springfield REAL TIME COURT REPORTING Worcester

443° 732.4157 schedule@realtimereporting.net 508.767.1157

Ve eee nt. tb? PRO fee ar ene antinn thant in nnt Hanneaandt ta nrint ta nmin DMEe nantae fists hananas Rann nam’)

 
JGASE 3 BL35y28PP78-FDS Document 68-1 Filed 07/09/19 Page 26,4f APs /2018

 

 

 

 

30

i} the purseit?
2 : A. Radio trartic from the air unit
3} andicated there was an officer nearby with what
4] appeared to be stop sticks.
2 QO: And 1t- was shortly thereafter that
6/ the stop sticks were deployed?
z) A. Wes ous a:
8 On You would agree, Officer, that
2 bGuring. a2 purseit, an efficer docs have the
10 | discretion in terms of whether to continue or
ii | discontanue 2
2 A. Veo sir:
13 O. be you. recall, Officer,. during the
i4 | pursuit, eeporting to dispatch that Smith tried
IS} to take out Car Number 4?
16 A. It's possible I said something like
1) Pte. 1 dtd call if: im when i1t:- happened.
18 Oo. And Car 4 was Padilla?
19 A. tol Caled Lt. im as Car 4, 2h must
20 | have been for the day.
an oO. “And that would be according ta the
421) jyeident that you testified to earlier between
23| Smith and Padilla?
24 A. wes.

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

‘Vane amen ehaw Meie RPSL fiemene | cen jeanne Sit to bien eel Bn ees tt Ba ec EPA medactiae ft a wlhamannt eminem nAdé nana
JeRSSs3 BLNSPP78-FDS Document 68-1 Filed 07/09/19 Page 27,0 P25 /2018

 

 

 

 

31

a ee Were you aware, Officer, that your
2 conveying tO dispatch that Smith tried to take
31 out Car 4. would be conveyed to other units?
4 A. Yes.
5 O. AS a polsrce officer yourself, if
6} you received information from dispatch that a
?)adrreyer Anvolyed 1 a2 pursuit attempted to take
8] out another police officer, what effect would
9} that. have on you?
10 A. Personally?
da Ox Ye 2
LZ A. It would cause me to maintain more
i323) Of 2 Gistanee trom the vehicle if I was to
14 | become involved.
15 OQ. Would it anger you?
16 A. No.
af C- HoW,-.at Some point the pursuit was
18 | joined by Massachusetts State Police units?
19 oS Yes sir.
20 OO: Do you know how many Massachusetts
21] State Police cruisers became involved?
22. A. BO, Sate
23 QO. After the stop sticks had been
44 | deployed, did you indicate in your report that

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net 508.767.1157

Vas narantad di. ERE fener am annlinndinan tint tn mnt Lanne and ta nmat ten naw nDMel anentar fhbecthananar nanan zannel\
J 838 L5GV28PP 78-FDS Document 68-1 Filed 07/09/19 Page 28,4 APs /2018

 

 

 

 

a2

i] Smita 6 Gar siruck Officers Bartolomy’s and
2 Welch's vehicle?
3 A. Mes:
4 Oo. Do you believe he did that
>| intentionally or was it~ because he lost control
@ | Of Lhe Car from the stop sticks?
7 MER. KITTREDGE: Objection.
8 A. At the time I was concerned he may
9} have done it intentionally.
10 OQ. is ib your opinion, Officer, that
il + OurIng Lhe pursuit Smith was operating his
12 | vehicle aggressively towards other officers,
13 |) ineluding yourse] f?
14 A. At certain times, yes.
15 Oe And that would be based on your
l@}> prior testimony that you believe he tried to hit
l7 | you with. his wehicle?
18 A. Noise Se
19 O. And that you believe he tried to
20]/ hit Officer Padilla's vehicle?
os A. Yes, 212.
22 O:: And the incident that you just
43 | testifaed with Officer Bartolomy and Welch?
24 A. Ves. S24 -

Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Va araatad thie DINE feann an annliantian that iia nat Hananaad ta nrint ta me ADMNE nrvintar fine ihananas

508.767.1157

nmawumnAlt nnakrns)
geass 3d 2Gy¥S0P78-FDS Document 68-1 Filed 07/09/19 Page 29,01 2285/2018

40

 

1 ©:. And the two other Holyoke officers
2 that LE. tooks 118e are on Smith’s car, can-you
3| identify them from that?

4 A. No. ft Can't even be I00 percent

9} sure they are Holyoke officers.

6 O. And does it appear that one of the
1 | e@fficers aiso has Smith's arm?

8 A. i Cam’ bt. Sé6ll. from that. I can see
9) ah arm there, but EF can’t tell what they are

104 doing.

il Oe Did that appear at approximately
12} twenty-two seconds you were dragging Smith out
i3 | ef the car or away from the car?

14 A. Yes.

LS Ons Amd there is =- actually, on

16] twenty-three seconds, there is an officer with a

litpolice deg or canine in the vehicle. Do you see
184 that?

19 A. Yes.

20 Ox Do you know what department that

4l | ofEPCer is eassociated with?

 

 

 

22 A. Vee, si 7.
23 on Is that Holyoke?
28 A. Yes, SiB.
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 scheduletrealtimereporting.net 508.767.1157

War aramtas Hate DINE feans en ninmiinantiianm that in mnt Lannnnsl ta nent £0 ner nENNE nmentar fate thananar aAnueanAf ann
J@AER3B4xNS0N78-FDS Document 68-1 Filed 07/09/19 Page 30jqf AB5/2018

 

41
1 os And when you have multiple agencies
2) itive Tn a paren Tk. Such as this one, how is
3} it determined which agency is in charge?
4 A. Normally it would be the agency who

2) Inet tates:

6 O:: And in this. case that was Holyoke?
7 A. Yes, iSi27.
8 oe PFS it leo faite to sey, OFEi¢ger,

J, that Holyoke police G&ficers during this pursuit
10 | were only able to communicate among themselves?
it} In other: words, you could not communicate over
iZ| the radio with the State Place?
iS A No; not the State Police.

14 oO. Could you communicate with

IS Westiicliad over the: radie?

16 Bo: No.
Li op So 1S. ito your -- strike that.
18 Do you know if Westfield could hear

19] Holyoke's radio communications?

20 A. i don’ — - know.
21 Q. fim coing to Sbop it at
22 | twenty-eight seconds. Can you identify,

23) Ofiteer. yoursstt in. fhis still?

24 A E @aen

 

 

 

Springfield REAL TIME COURT REPORTING Worcester
413.732.1157 schedule@realtimereporting.net 508.767.1157

Maus nenatad thin DME fram an annlinntan that ie nat linnanand tA nent ta ann DINE neintare fiatins/hamanas wearnanel€ anen\
JG@agss3 P4eneD078-FDS Document 68-1 Filed 07/09/19 Page 31;0f 85/2018

 

42
= O. Chay. Are you able to see Smith on
2 the ground here where I have the pointer?

3 As I can see something on the ground,
4} yes.

2 G cs [net olin’ Ss right arm over Lis
6 | head?

7 A. L Cent tell from that shot. +—- it's
e) Dlurey --- whether that is agi arm or not.

2 O.- if: me beck that up. I*m not going
it) §® pause at, but --— actually, I will pause it.
iA Okay. Can you identify yourself =-
12] I'm at twenty-nine seconds, Officer. Can you

i3 | identity. yourself in this frame?

14 Be Nes. > Siar.

15 ©: Atany point’ during the

16 | apprehension did you observe any -- either

17 | Holyoke police officers or State Police officers

18 | employing any force against Mr. Smith?.

i9 ie No, 1° didm't sea any.

20 OF Did you personally deploy your

ai) Teaser ai al.

22 Pee Noy e378. AL - tne time 1: didn’t. have

4344 -Paser .

24 Os And you did not observe any Holyoke

 

 

 

Springfield REAL TIME COURT REPORTING
413.732.1157 schedule@realtimereporting.net

Manus nen ntedd thin DINE fen, nn anenlinn-tinn that ia nat Hanne. be meet de ee RPE wn went fiat thanans

Worcester
508.767.1157

sMarem AE nm mn)
J@ases3 :b46Ne0078-FDS Document 68-1 Filed 07/09/19 Page 3246] 285 /2018

 

43
1 | police officers Taser or drive stun Mr. Smith?
2 A. fot that 1. fecal i.
3 O; At the poink where we are in the

4) video, twenty-nine seconds, were you instructing

11 OP Lelking to Smith ot. abl?

6 A No.

7 O.. During che apprehension, did you

S42 inst rect of talk to Me. Smith at all?

9 As No.

10 eo. Did you hear any of the Holyoke

11 | police officers or State Police officers talking

lz |.or tnstracting Smith at all during the

13 | apprehension?

14 A. i eould, pik 1. can’t tell you

i3 | specifically who.

16 Oe. 7On 70st heard a dot of .wobces?

Af A Hes.

18 OF De you recall what was being said?
19 A fo show his: hands and put his hands

40] behind his back, primarily.

at GC. Was he complying with those

424. ,equests?

 

 

 

23 A. NG. Lt did not appear. so.
a4 Oz tim. going to-x2un the video. And
Springfield REAL TIME COURT REPORTING Worcester

413.732.1157 schedule@realtimereporting.net

Mas nee etad thin MAE fw 2 Anan. ans 1 ied Aerie tin exeneet be einen PAPE weleetine fleéie:Thamanns

508.767.1157

mmsenm te ann t
Sankes3 :-b4ers0078-FDS Document 68-1 Filed 07/09/19 Page 33pf £35/2018

 

44
1 | from twenty-nine seconds, I have the pointer on
4 one of tie Sate Police officers who is, as
S4we re viewing the video, just to his left?
4 Me. RITYREDGE: Objection.
5 QO. {By Mr. Kotiila) From twenty-nine
6} to thirty seconds, did you observe the State
i| Trooper punching or hitting. Smith?
8 MR. EMMA: Objection.
2 A. i: You're talking. about
iQ} sbservyatiens personally at the time, I didn't
11} see anything. The video speaks for itself.
12 GO. Did you oebserve the trooper kick
is) Smith at. a1 1 during the apprehension?
14 Bes No.
15 OO. iL Stepped it eat. forty seconds. And

16) L. tiderstand it "s tough to see, but can you

if fadentiiy youcseif at ald in this still,

18 A. Leaner... Sir.

19 C- Okay. And again, at forty-three

20) second, are you able to identify yourself?

ai A. No, Sid

22 oO. Giayv. -Okttcer:; do you. recall who

43, actually put the handeuffs on Mr. Smith?

24 A. ¥es, Officer Padilla.

 

OLEELcCer?

 

 

Springfield REAL TIME COURT REPORTING
413.732.1157 schedule@realtimereporting.net

Worcester
508.767.1157

Maus nrnantad thin DINE fram an annlnantian thet in nant HannnnaA tp met ta nnwADMEe wasintar fdr Jhananat Aasmaan At aAnmt
